Citation Nr: 1508415	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an evaluation in excess of 20 percent for cervical strain.

3.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

4.  Entitlement to an initial disability rating in excess of 10 percent for fatigue with subjective weakness.

5.  Entitlement to an effective date earlier than March 28, 2013, for the grant of service connection for fatigue with subjective weakness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) from August 2009 (right knee) and February 2010 (cervical and thoracolumbar spine) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  An interim March 2014 rating decision assigned an increased 20 percent rating for cervical strain from December 7, 2009, the date of receipt of the Veteran's claim for increase.  Although this increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter of an increased rating for cervical strain continues before the Board.

The Veteran testified at a Travel Board hearing held before the undersigned in September 2014.  The transcript has been associated with the claims file.

In statements received at the RO in May and July 2014, the Veteran indicated that he wished to be evaluated for Gulf War Syndrome manifested by symptoms including muscle and joint pain.  He also listed claims, including the right knee claim on appeal as well as service connection for asthma and allergies, sleep disturbance, and headaches and increased ratings for skin problems and gastrointestinal problems (gastroesophageal reflux disease (GERD)).  Notably, an August 2004 unappealed rating decision denied service connection for a sleep disorder, a June 2009 Board decision denied service connection for muscle and joint pain and a June 2014 rating decision determined that new and material evidence had not been presented to reopen the claim of service connection for breathing problems (claimed as respiratory issues).  These claims to reopen as well as the matters of service connection headaches and increased ratings for skin disorders and GERD are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The May and July 2014 statements also included the contention that fatigue and tiredness was the direct result of the Veteran's Gulf War service.  An earlier January 2014 rating decision granted service connection and assigned a 10 percent rating for fatigue with subjective weakness, effective March 28, 2013.  In a March 2014 statement, the Veteran expressed disagreement with the rating and effective date assigned.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his right knee disability is directly related to his military service.  Specifically, during his September 2014 hearing, the Veteran testified that he did not injure his knees during service and argued that the "wear and tear" noted during service which caused his service-connected left knee disability has also resulted in his right knee disability.  Nevertheless, as noted during the hearing, the Board will address both direct and secondary service connection.  In this regard, a July 2009 VA joints examination report provides the opinion that the Veteran's right knee patellofemoral syndrome is "less likely than not" caused by his military service or by his service connected left knee patellofemoral syndrome.  However, this opinion is inadequate because the examiner failed to address whether the Veteran's right knee disability is aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the increased rating claims, during his September 2014 hearing, the Veteran alleged that his service-connected lumbosacral and cervical spine disabilities have worsened since he was last examined, in November 2013.  Hence, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In a January 2014 rating decision, service connection for fatigue with subjective weakness was granted, evaluated as 10 percent disabling from March 28, 2013.  In a March 2014 statement, the Veteran expressed disagreement with the rating and effective date assigned.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to these claims.  Under this circumstance, the Board must remand these matters to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

During his September 2014 hearing, the Veteran testified that he receives all of his medical treatment from VA.  The most VA treatment records available for review are dated in January 2015.  Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and likely etiology of his right knee disability and the current orthopedic and neurological manifestations of his lumbosacral and cervical strain.  All pertinent medical records should be made available to the examiner for review and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  Based on the examination and review of the record, the examiner should address the following: 

Right Knee

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disability was incurred in service?  In addressing this question, the examiner is requested to address the Veteran's contention that the "wear and tear" during service which caused his left knee disability has also resulted in his right knee disability.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disability was caused by his service-connected left knee disability?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee disability was aggravated by his service-connected left knee disability? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation. 

Thoracolumbar and Cervical Spine

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the lumbar and cervical spine.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

(a)  All pertinent manifestations of the service-connected cervical and thoracolumbar spine disability should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies of the Veteran's cervical and thoracolumbar spine and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should discuss the presence or absence of any associated muscle spasm, guarding, an abnormal gait, abnormal spinal contour (such as scoliosis, reversed lordosis and abnormal kyphosis) and ankylosis (favorable or unfavorable) of the Veteran's cervical and thoracolumbar spine or of his entire spine.

(b)  The examiner should specifically address whether there are any neurological abnormalities that are the result of the Veteran's cervical and/or thoracolumbar spine disabilities.  If there is any neurological symptomatology, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

(c)  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected cervical and thoracolumbar spine disabilities.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.

3.  Then, readjudicate the Veteran's right knee and cervical and lumbosacral spine claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

4.  Issue a Statement of the Case pursuant to the notice of disagreement with regard to the January 2014 rating decision which granted service connection for fatigue with subjective weakness, rated 10 percent from March 28, 2013.  (The Veteran has disagreed with both the rating and effective date assigned.)  Only if the Veteran completes an appeal as to the issues by the timely filing of a substantive appeal should such issues be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

